Order entered April 1, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01558-CR
                                    No. 05-13-01559-CR

                                MORRIS JONES, Appellant

                                            V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F12-62862-J, F13-00351-J

                                        ORDER
       We GRANT Official Court Reporter Kimberly Xavier’s March 27, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.




                                                   /s/   LANA MYERS
                                                         JUSTICE